Citation Nr: 1106720	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-10 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for fatigue as due to an 
undiagnosed illness.

2.  Entitlement to an effective date earlier than December 7, 
1999, for the grant of service connection for right and left 
upper extremity disability due to multiple sclerosis.

3.  Entitlement to an effective date earlier than December 7, 
1999, for the grant of service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1983 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2005 and October 2005 
on behalf of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran withdrew his 
request for a Board hearing by correspondence dated in 
April 2010.  Although the RO developed on appeal entitlement to 
effective dates earlier than December 7, 1999, for the grant of 
service connection for right and left upper extremity disability 
due to multiple sclerosis and for a lower back disability as a 
single issue, the Board finds that these matters are more 
appropriately addressed as separate issues as they arose from 
separate rating decisions.  

The Board also notes that the Veteran has expressed a belief that 
his early VA medical care and claims adjudication were fraught 
with error.  He has asserted that errors were made in the 
adjudication of his claims due to a failure of his VA medical 
care providers to diagnose disease and disability related to his 
military service.  It is unclear whether he is asserting that he 
incurred any permanent additional disability as a result of a VA 
failure to provide adequate treatment, but the Veteran and his 
service representative are hereby notified that a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 may be 
submitted at any time.  This matter, however, is not inextricably 
intertwined with the present issues on appeal.  While the Veteran 
claims that earlier rating decisions were clearly and 
unmistakably erroneous, the Board finds that to the extent his 
statements are relevant to the earlier effective date issues on 
appeal, they are addressed in the present decisions.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Veteran's service representative waived agency of original 
jurisdiction (AOJ) review of additional evidence added to the 
record in a January 2011 informal hearing presentation.  The 
Board also finds that evidence submitted since the last 
adjudication of the Veteran's claims is essentially cumulative or 
redundant of information previously considered by the AOJ.  

The issue of entitlement to a compensable rating for fatigue as 
due to an undiagnosed illness is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision was obtained.

2.  The Veteran's original claim for entitlement to service 
connection for numbness and tingling in the arms was denied in a 
March 1994 rating decision; the Veteran was notified at his 
address of record of the determination and of his appellate 
rights, but he did not submit a timely notice of disagreement.

3.  A March 1996 rating decision denied entitlement to service 
connection for numbness and tingling in the arms as due to an 
undiagnosed illness; VA records show the Veteran was notified at 
a new address of record and of his appellate rights by 
correspondence re-issued on January 12, 1998, but that he did not 
submit a timely notice of disagreement.

4.  A March 1998 rating decision denied entitlement to service 
connection for numbness and tingling in the arms as due to an 
undiagnosed illness; VA records show the Veteran was notified of 
this determination at his address of record and of his appellate 
rights, but that he did not submit a timely notice of 
disagreement.

5.  A VA Report of Contact dated December 7, 1999, was accepted 
as an informal claim to reopen the service connection issue for 
numbness and tingling in the arms as due to an undiagnosed 
illness and for entitlement to service connection for a lower 
back disability.  

6.  A December 2003 Board decision found the March 1998 rating 
decision which denied entitlement to service connection for a 
disorder manifested by numbness and tingling in the hands and 
arms as due to an undiagnosed illness was final; the Board also 
found that new and material evidence was received to reopen the 
claim.  

7.  A February 2005 rating decision established entitlement to 
service connection for right and left upper extremity disability 
due to multiple sclerosis effective from December 7, 1999, and 
entitlement to service connection for a lower back disability 
effective from December 7, 1999.  

8.  There is no evidence of any earlier unadjudicated formal or 
informal claims for entitlement to service connection for right 
and left upper extremity disability due to multiple sclerosis or 
for entitlement to service connection for a lower back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 7, 
1999, for the grant of service connection for right and left 
upper extremity disability due to multiple sclerosis have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.400 (2010).

2.  The criteria for an effective date earlier than December 7, 
1999, for the grant of service connection for a lower back 
disability have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran as to his 
underlying service connection claims for right and left upper 
extremities due to multiple sclerosis and for a lower back 
disability in a January 2004 letter.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing the claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim; however, because 
of the decisions in this case any deficiency in the initial 
notice to the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date for 
the award of benefits is harmless error.  Although the record 
shows the Veteran was notified of an award of Social Security 
Administration (SSA) disability benefits in September 2005, the 
Board finds there is no indication that the evidence associated 
with that claim includes any information pertinent to the present 
effective date claims.  There is no reasonable possibility that 
these records could assist the Veteran in substantiating his 
earlier effective date claims.  Further efforts to obtain 
additional records would be futile.  The available evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the issue on appeal would not cause any 
prejudice to the appellant.

Earlier Effective Date Claims

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.400 (2010).  

Previous determinations which are final and binding, including 
decisions of service connection, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2010).  In asserting 
a claim of CUE, the claimant must show that: (1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992) (en banc).  

The Court has held that an application that had been previously 
denied could not preserve an effective date for a later grant of 
benefits based on a new application.  Wright v. Gober, 10 Vet. 
App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been denied, 
is not relevant to the assignment of an effective date based on a 
current application.").  The Court has also held that a breach 
of a duty to assist cannot form the basis for a claim of CUE.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (failure to fulfill duty to assist cannot be 
basis for CUE even when medical record that RO erroneously failed 
to obtain later formed basis for award of service connection when 
RO obtained record).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a breach of a 
duty to assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-final.  
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).

VA regulations provide that Board decisions are final from the 
stamped mailing date on the face of the decision, unless 
reconsideration is ordered, the decision is revised because of 
CUE, or a timely notice of appeal is received by the Court.  
38 C.F.R. § 20.1100 (2010).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2010).  A determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final Board 
determination.  38 C.F.R. § 20.1104 (2010).

The Federal Circuit has also held that "where an RO renders a 
decision on a veteran's claim for benefits but fails to address 
one of the claims, that decision is final as to all claims; the 
RO's failure to address the implied claim 'is properly challenged 
through a [clear and unmistakable error] motion,' not a direct 
appeal."  Deshotel v. Nicholson, 457 F.3d 1258 (2006) (quoting 
Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).  The Court has 
held, however, that a claimant's identification of the benefit 
sought does not require any technical precision.  Brokowski v. 
Shinseki, 23 Vet. App. 79, 85 (2009) (quoting Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007), which found that 
"[i]t is the pro se claimant who knows what symptoms he is 
experiencing and that are causing him disability, .... [and] it 
is the Secretary who knows the provisions of title 38 and can 
evaluate whether there is a potential under the law to compensate 
an averred disability based on a sympathetic reading of the 
material in a pro se submission.").  The Court has held that the 
"implicit denial doctrine" in Deshotel did not supplant the 
"pending claim doctrine" and that the standard to be applied 
when analyzing the specificity of an adjudication in an 
"implicit denial doctrine" analysis is that of a reasonable 
person.  Cogburn v. Shinseki, slip op. 5079893 (Dec. 13, 2010). 

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, 
however, that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998); see also Brokowski, 23 Vet. App. at 88 (citing 
Talbert v. Brown, 7 Vet. App. 352, 356-357 (1995), in finding 
that the "sympathetic reading" requirement did not obligate the 
Board to conduct an exercise in prognostication, but only 
required that it consider all claims reasonably raised by the 
evidence).  

VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  Notification for VA purposes is a written notice sent 
to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

In this case, the Veteran's service treatment records show he 
complained of low back pain in February 1983.  X-ray examination 
of the cervical and thoracic spines at that time revealed no 
osseous abnormalities.  In a May 1991 report of medical history 
for the purpose of discharge from active service the Veteran 
reported he was in poor health and noted problems including right 
elbow and shoulder pain from 1989 to 1990 and a two year history 
of recurrent low back pain without direct trauma.  A May 1991 
discharge examination report noted a normal clinical evaluation 
of the upper extremities and spine.  

The Veteran filed his original claim for service connection 
benefits in an application received by the RO in March 1993.  He 
complained of sickness, illness, or disease including lumps to 
the legs, abdomen, and back, chronic depression, diarrhea, 
fatigue, difficulty breathing, night sweats, dermatitis, peeling 
of skin, numbness and tingling in the upper extremities from the 
shoulder to the fingertips, nervous condition, lack of 
concentration, and short term memory loss.  

At his May 1993 VA examination the Veteran complained of 
overwhelming health problems since returning from Operation 
Desert Storm in 1991.  He complained of symptoms including a 
tingling sensation in his fingertips.  VA records show the 
Veteran failed to report for a scheduled neurological consult.

A March 1994 VA rating decision, among other things, denied 
entitlement to service connection for numbness and tingling in 
the arms down to the fingertips.  The Veteran was notified at his 
address of record of the determination and of his appellate 
rights.  His accredited service representative was also provided 
a copy of the notification letter.  A notice of disagreement from 
that decision was not submitted.  

VA treatment records dated in September 1994 noted the Veteran 
reported complaints including arm numbness.  Records show he 
failed to report for a neurology consultation in February 1995.  

In correspondence dated in July 1995 the Veteran requested that a 
service connection claim for undiagnosed illness and exposure to 
environmental agents as a result of service in the Persian Gulf 
be reopened.  VA correspondence dated in January 1996 sent to his 
address of record noted his claim had been denied because he 
failed to report for a scheduled VA examination in October 1995.

A March 1996 rating decision denied entitlement to service 
connection for numbness and tingling in the arms as due to an 
undiagnosed illness.  VA records show the Veteran and his 
accredited service representative were notified of the decision, 
but that a timely notice of disagreement was not submitted.

In a statement received by VA in November 1996 the Veteran's 
mother recalled that within a month of his return from the 
Persian Gulf he had symptoms including tingling down his arms.  
She reported that he did not have these problems before service.

VA records show that a Persian Gulf War Veteran letter was re-
sent to the Veteran at a new address in December 1996.  
Additional VA correspondence was sent to this address in June 
1997.  

On VA examination in July 1997 the Veteran complained of 
intermittent numbness to the upper extremities with no known 
injury of trauma prior to the onset of symptoms.  The examiner's 
impression was intermittent sensory phenomena of uncertain 
etiology.  It was noted that the sensory changes the Veteran 
described sounded like Lhermitte's phenomenon.  An 
electromyography (EMG) study was requested to help determine if 
the problems were due to a radicular disorder arising from the 
cervical spine.  An August 1997 EMG study revealed abnormalities 
indicative of focal neuropathic involvement of the carpal 
segments of the median nerves as seen in carpal tunnel syndrome.  
In an addendum report the July 1997 examiner noted the EMG study 
failed to show cervical radiculopathy, but that it did reveal a 
mild bilateral carpal tunnel syndrome which would not explain the 
Veteran's sensory complaints.  

In correspondence received by VA in August 1997 the Veteran 
requested that a service connection claim for undiagnosed illness 
and exposure to environmental agents as a result of service in 
the Persian Gulf be reopened.  He stated he continued to 
experience symptoms including arm numbness from his armpits to 
his fingertips.  He stated he had missed VA appointments in the 
past because he had been working or due to frustration with the 
Dayton, Ohio, VA Medical Center.  He also provided a VA Form 9 
signed in July 1997 expressing his desire to appear at a personal 
hearing.  No specific issue or rating decision was identified.  
He provided information on that form indicating an address which 
was different from the addresses of record used in the March 1996 
rating decision notification letter and in the December 1996 
Persian Gulf War Veteran letter.

In a statement dated in October 1997 the Veteran's spouse 
recalled that he had experienced health problems since active 
service including hand and arm numbness.  She noted that he had 
been provided differing opinions as to the etiology of the 
numbness in his arms and hands and that his health had worsened.  

A December 1997 rating decision, among other things, found CUE in 
a March 1996 rating decision as to the effective dates assigned 
for the grant of service connection for dysthymic disorder with 
anxiety and seborrheic dermatitis.  The Veteran was notified of 
this decision at his new address of record.  

In correspondence dated in December 1997 sent to the Veteran at 
his new address of record the Veteran was notified that a VA Form 
9 signed in July 1997 could not be accepted as an appeal or a 
notice of disagreement from the March 1996 rating decision.  He 
was informed that his claims were being reviewed and that a 
rating decision would be provided after additional medical 
records were received.  He was notified of his appellate rights 
and a copy of the correspondence was sent to his accredited 
service representative.  

A January 1998 VA Report of Contact noted the Veteran telephoned 
to report that he had not received a copy of the March 1996 
determination.  It was noted that a review of the claims file 
revealed that the correspondence had been returned, but that 
there had been no additional attempts to re-issue the 
correspondence.  VA records show that on January 12, 1998, the 
Veteran was notified of the March 1996 rating decision which 
denied entitlement to service connection for numbness and 
tingling in the arms as due to an undiagnosed illness.  Records 
show he was also notified of his appellate rights by the 
correspondence re-issued to his new address of record and that 
his accredited service representative was provided a copy.

A March 1998 rating decision again denied entitlement to service 
connection for numbness and tingling in the arms as due to an 
undiagnosed illness.  The Veteran was notified of this 
determination and of his appellate rights at his new address of 
record.

A VA Report of Contact dated December 7, 1999, shows the Veteran 
telephoned and reported that he intended to file a claim for an 
increased service-connected disability.  In subsequent 
correspondence dated in January 2000 he requested increased 
ratings for his service-connected dysthymic disorder with anxiety 
and seborrheic dermatitis.  He stated that he wanted to "re-
open" his claim for undiagnosed service-connected conditions due 
to exposure to harmful substances in the Persian Gulf War.  In an 
undated statement he also expressed his belief that the March 
1998 rating decision was wrong and stated that he did not receive 
a copy of the decision.  He reported he had not seen the decision 
until a visit with his VA representative on December 19, 1999.  

In correspondence dated in March 2000 the Veteran was notified 
that his correspondence was not accepted as a notice of 
disagreement since it was received outside of the appeal period.  
It was also noted that there was no evidence that he failed to 
receive notification of the decision in a timely manner.  He was 
further notified that his statements were accepted as new claims, 
including for a back disorder, and that new and material evidence 
was required to reopen his service connection claim for numbness 
and tingling in the arms as due to an undiagnosed illness.

In correspondence dated in May 2000 the Veteran reiterated his 
claim that he had not received notice of the March 1998 decision.  
He asserted that VA's January 1998 re-issuance of the March 1996 
decision, in essence, demonstrated this was not the first time he 
had not received correspondence from VA.  He also asserted that 
his request for a personal hearing in his July 1997 VA Form 9 had 
been ignored.  

In correspondence dated in May 2000 VA responded to the Veteran's 
May 2000 complaints.  It was noted that his earlier statements 
had resulted in a re-adjudication of his service-connected 
disabilities in December 1997 with an award of earlier effective 
dates.  It was noted that on January 12, 1998, notice of the 
March 1996 rating decision had been re-mailed to him and that he 
had been given the opportunity to submit a notice of disagreement 
from any portion of the March 1996 decision by January 12, 1999, 
but that a notice of disagreement had not been submitted.  It was 
further noted that his service connection claim for numbness and 
tingling in the arms as due to an undiagnosed illness was denied 
with notice to him on March 25, 1998.  The correspondence noted 
that there was no evidence this letter was returned as 
undeliverable and that as a notice of disagreement was not 
submitted by March 25, 1999, the decision was final.  

A December 2003 Board decision found the March 1998 rating 
decision which denied entitlement to service connection for a 
disorder manifested by numbness and tingling in the hands and 
arms as due to an undiagnosed illness was final.  The Board also 
found that new and material evidence was received to reopen the 
claim.  The issues including entitlement to service connection 
for numbness and tingling in the hands and arms as due to an 
undiagnosed illness and a lower back disability were remanded for 
additional development.

A February 2005 rating decision established entitlement to 
service connection for right and left upper extremity disability 
due to multiple sclerosis effective from December 7, 1999, and 
entitlement to service connection for a lower back disability 
effective from December 7, 1999.  The Veteran subsequently 
submitted a timely notice of disagreement as to the assigned 
effective dates.

In correspondence received in March and April 2005 the Veteran 
claimed, in essence, that he had pending claims that continued 
until benefits for disabilities due to right and left upper 
extremity disability due to multiple sclerosis effective from 
December 7, 1999, and entitlement to service connection for a 
lower back disability were ultimately granted and that VA failed 
to provide adequate assistance in diagnosing his multiple 
sclerosis.  He asserted that all of his health problems had been 
the result of poisoning by a "secret" anthrax vaccine in 
January 1990.  He further asserted that he had filed claims for 
conditions and symptoms attributable to multiple sclerosis in 
1993 and that VA's refusal to perform advanced testing left the 
diagnosis to remain hidden and untreated.  He claimed it had 
prolonged his personal suffering and impaired his ability to 
function and interact with family, friends, and colleagues.  He 
also contends that an earlier effective date was warranted for 
his right and left upper extremity disability due to multiple 
sclerosis because the issue was reopened by the December 2003 
Board decision.

A May 2005 statement signed by the Veteran's accredited service 
representative noted that based upon a telephone conversation 
with the Veteran they wished to withdraw all pending claims and 
notices of disagreement except the claim for entitlement to a 
total rating based upon individual unemployability.  An 
additional notice of disagreement from the February 2005 rating 
decision as to the assigned effective dates for service 
connection for right and left upper extremity disability due to 
multiple sclerosis and for a lower back disability was received 
by VA in October 2005.  The Veteran perfected his appeal as to 
these issues and reiterated his claims in an April 2006 VA Form 
9.  

At his personal hearing in August 2006 the Veteran asserted that 
earlier effective dates for his right and left upper extremity 
and lower back disabilities were warranted because he had not 
received notice of VA rating decisions in 1997 and 1998.  It was 
further asserted, in essence, that the Veteran's July 1997 VA 
Form 9 should have been accepted as an appeal of the March 1996 
rating decision.  In statements provided in support of the claims 
the Veteran's accredited service representative asserted that 
earlier effective dates were warranted, in essence, because of 
the Veteran was experiencing health problems associated with his 
multiple sclerosis long before a diagnosis was provided and 
because he had not received notification of earlier rating 
determinations. 

Based upon the evidence of record, the Board finds earlier 
effective dates for the awards of service connection for right 
and left upper extremity disability due to multiple sclerosis and 
for a lower back disability are not warranted.  Although the 
Veteran has asserted that earlier adjudications of his service 
connection claim for a right and left upper extremity disability 
were clearly and unmistakably erroneous, his statements indicate 
disagreement with the adequacy of VA examinations and VA rating 
decision notification.  The Board notes that adequacy of VA 
examinations in determining a specific diagnosis is no more than 
a breach of a duty to assist which the Court and the Federal 
Circuit have held cannot constitute CUE.  See Cook, 258 F.3d 
1311.  It is also significant to note that the December 2003 
Board decision also found the March 1998 rating decision was 
final and that a determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final Board 
determination.  See 38 C.F.R. § 20.1104.  There is no evidence of 
a properly filed motion asserting CUE or any indication upon a 
review of the record of CUE in the December 2003 Board decision 
and that decision has become final.  

The Board further finds that the evidence shows the Veteran was 
adequately notified of the March 1996 rating decision and of his 
appellate rights from that decision by correspondence sent to his 
address of record on January 12, 1998.  Although the record shows 
the Veteran reported in January 1998 that he had not received 
notice of the March 1996 rating decision, he demonstrated actual 
knowledge of the decision at that time in reporting the matter to 
the RO and there is no indication that the January 12, 1998, 
notice letter sent to him was returned as undeliverable.  The 
record also demonstrates that the Veteran received VA 
correspondence sent to him at this address and that in May 2000 
the RO specifically noted that a notice of the March 1998 rating 
decision sent to the Veteran at this address had not been 
returned as undeliverable.  Further, there is no indication 
either that the Veteran intended his VA Form 9 signed in July 
1997 as a notice of disagreement from the March 1996 rating 
decision or that he was at any time led him to believe this VA 
Form 9 would be accepted as an intent to appeal.  In fact, as the 
Veteran indicated he had not received notice of the March 1996 
decision he could not have submitted any intent to appeal that 
decision in July 1997.  

Although the Veteran has also reported that he did not receive 
notice of the RO's March 1998 rating decision, the Board finds he 
is presumed to have received notice of this denial of service 
connection for numbness and tingling in the arms as due to an 
undiagnosed illness.  The record shows notice of the decision and 
appellate rights was sent to the Veteran at his address of record 
and that the correspondence was not returned as undeliverable.  
The Court has held that in the absence of clear evidence to the 
contrary the law presumes the regularity of the administrative 
process.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  No 
clear evidence to the contrary has been presented in this case.  
The only evidence of nonreceipt in this case is the Veteran's own 
report which does not reach the clear evidence standard.  

A comprehensive review of all the evidence of record shows that a 
VA Report of Contact dated December 7, 1999, was accepted as an 
informal claim to reopen the service connection issue for 
numbness and tingling in the arms as due to an undiagnosed 
illness and as a new claim for entitlement to service connection 
for a lower back disability.  There is no evidence of any earlier 
unadjudicated formal or informal claims as to the specific issues 
on appeal.  There is no indication of an intent to seek service 
connection for a lower back disability prior to the informal on 
December 7, 1999, or any evidence prior to that date of a chronic 
back disability related to active service or a service-connected 
disability.  Although the Veteran's tingling and numbness of the 
upper extremities were ultimately related to multiple sclerosis 
and found to be service connected, the record shows this claim 
was adequately adjudicated in earlier rating decisions based upon 
the evidence then available to the agency of original 
jurisdiction.  The Veteran and his accredited service 
representatives were adequately notified of the March 1996 and 
March 1998 rating decisions as to this specific claim and of his 
appellate rights; however, there is no evidence of any document 
that may be accepted as notice of disagreement within the one 
year appeal periods provided from the January 12, 1998, and 
March 25, 1998, notice letters.  The February 2005 rating 
decision established entitlement to service connection for the 
issues addressed on appeal and assigned effective dates from 
December 7, 1999.  There is no basis under applicable VA law for 
an effective date earlier than the date of the reopened claim for 
numbness and tingling in the arms as due to an undiagnosed 
illness and no basis for an effective date earlier than the date 
of the receipt of the claim for a lower back disability.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the claims 
for entitlement to earlier effective dates must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.


ORDER

Entitlement to an effective date earlier than December 7, 1999, 
for the grant of service connection for right and left upper 
extremity disability due to multiple sclerosis is denied.

Entitlement to an effective date earlier than December 7, 1999, 
for the grant of service connection for a lower back disability 
is denied.


REMAND

A review of the record shows the Veteran was provided adequate 
VCAA notice addressing his service connection claim for fatigue, 
but that there is no indication he submitted a timely appeal from 
the October 2004 rating decision establishing service connection 
and assigning a 0 percent rating.  Thus, that rating decision is 
final, and the current increased rating claim cannot be 
characterized as a "downstream" issue regarding the initial 
rating.  As the record does not indicate the Veteran was provided 
a specific VCAA notice concerning his request for an increased 
(compensable) rating for fatigue, the Board finds such notice 
must be provided.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

In this case, the Veteran contends that a compensable rating is 
warranted for his service-connected fatigue.  Although the 
evidence of record includes medical opinions indicating chronic 
fatigue, information sufficient for an adequate rating 
determination has not been provided.  Therefore, the Board finds 
an additional examination is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claim.  

2.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
his service-connected fatigue disability.  
After the Veteran has signed any 
appropriate releases all identified 
pertinent records should be obtained and 
associated with the claims folder.  
Attempts to procure records should be 
documented in the file.  If records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for an 
appropriate VA examination for an opinions 
as to the current nature and extent of his 
service-connected fatigue as due to an 
undiagnosed illness.  The examiner should 
distinguish the symptoms of this disorder 
from any other specific disease or chronic 
disability and address whether there is 
evidence of debilitating fatigue, cognitive 
impairments (such as inability to 
concentrate, forgetfulness, confusion), or 
a combination of other signs and symptoms.  
An estimate should be provided as to 
whether symptoms are nearly constant and 
the percent to which they restrict routine 
daily activities as compared to the pre-
illness level or, if symptoms wax and wane, 
the number of weeks they result in periods 
of incapacitation per year (The disorder is 
considered incapacitating only while it 
requires bed rest and treatment by a 
physician.).  All indicated tests and 
studies necessary for an adequate opinion 
should be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  If the examiner is 
unable to reach an opinion without resort 
to speculation, he or she should explain 
the reasons for this inability and comment 
on whether any further tests, evidence or 
information would be useful in rendering 
an opinion.  There is no need, however, to 
eliminate all lesser probabilities or to 
ascertain greater probabilities as to 
etiological causes.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


